Name: Council Decision 2012/687/CFSP of 6Ã November 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international security;  oil industry;  international affairs;  Asia and Oceania;  international trade
 Date Published: 2012-11-07

 7.11.2012 EN Official Journal of the European Union L 307/82 COUNCIL DECISION 2012/687/CFSP of 6 November 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran (1), and in particular Article 23(2) thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP. (2) An additional entity should be included in the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/413/CFSP, HAS ADOPTED THIS DECISION: Article 1 The entity listed in the Annex to this Decision shall be added to section B of Part I of the list set out in Annex II to Decision 2010/413/CFSP. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 6 November 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 195, 27.7.2010, p. 39. ANNEX ENTITY REFERRED TO IN ARTICLE 1 B. Entities Name Identifying information Reasons Date of listing 1. National Iranian Oil Company Nederland (a.k.a.: NIOC Netherlands Representation Office) Blaak 512, 3011 TA and Weena 333, 3013 AL Rotterdam, Netherlands. Tel +31 (10) 225 0177, +31 (10) 225 0308. http://www.nioc-intl.com/Offices_Rotterdam.htm. Subsidiary of the National Iranian Oil Company (NIOC). 7.11.2012